Title: General Orders, 22 June 1782
From: Washington, George
To: 


                  
                     Head Quarters Newburgh saturday. June 22d
                        1782. 
                     Parole
                     C. Signs.
                  
                  The Troops may go into Tents as soon as the Quarter Master can
                     furnish the necessary Camp Equipage, at such convenient places as Major General
                     Heath shall direct, who in pointing out the position for encampment will be
                     pleased to have regard to the conveyance of supplies by water as well as to the
                     ground for Manovring in the vicinity—Those Corps which are most incommoded in
                     their present quarters will take the field first—Great attention must be paid
                     to the preservation of private property—to prevent throwing open inclosures
                     or the wanton distruction of Grain-Grass or any other produce whatever.
                  The Commanding Officers of Brigades and Regiments will make
                     return of all Officers who were on furlough last winter and have not return’d
                     to their duty, specifying the reasons (if any are known) for their absence.
               